Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This is a reply to the application filed on 07/06/2021, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 12/13/2021 is/are accepted by The Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 9,722,804, 9,294,448, 9,979,707, 10,178,076 and 11,063,920 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the claims language are slightly different; however, the scopes of the claims are similar. The slight change of wordings does not make it distinct from the parent’s application and are obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-13, 15-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vantalon et al. (Pub. No.: US 2006/0031676 A1; hereinafter Vantalon) in view of Duffie et al. (Pub. No.: US 20060161508 A1; hereinafter Duffie).
Regarding claims 1 and 11, Vantalon discloses a system comprising:
non-transitory memory storing (a) data values associated with one or more identities, and (b) information regarding anticipated changes to one or more of the stored data values (server database storing minutia for different products and their records of identities [Vantalon; ¶68-75]); and
one or more hardware processors in communication with the non-transitory memory and configured to execute instructions to cause the system to perform authentication operations comprising (processor 103 with memories 105-107 for storing program instructions [Vantalon; ¶78]):
receiving, from a device, a message associated with a request for accessing a service associated with a first identity of the one or more identities, wherein the message is based on one or more data values from the device (receiving of the network identifier information of the device (e.g., hardware, software, serial, etc.), wherein the information helps identifying the device [Vantalon; ¶56]);
determining whether the one or more data values from the device are acceptable for the first identity using a first stored data value associated with the first identity and the stored information regarding [[anticipated changes to]] the one or more of the stored data values (use the obtain data to verify the device with the identifier information [Vantalon; ¶56-60]); and
in response to determining that the one or more data values from the device are acceptable for the first identity, granting the device access to the service (validating the information to determine matches and allowing to access and distribute contents [Vantalon; ¶56-60]). Vantalon discloses verifying that an initial set of identifier information stored within the product is valid, where a set of identifier information is capable of being used to control distribution of media which is received by the product; providing, in response to validly verifying the initial set of identifier information, a new set of identifier information for storage in the product, where the providing is secured through the verifying of the initial set of identifier information.
Vantalon does not explicilty discloses the anticipated changes of the data values; however, since the claim does not recited what is the anticipated changes, or that the value must be different. Thus, based on broadest reasonable interpretation, the anticipated changes would be any expected values or the same value. It would have been obvious before the effective filing date of the claimed invention to modify Vantalon with the anticipated changes to easier identify changes such as product updates.
Duffie further teaches a verification system that automatically generating behavior modeling to find terms of the set of actions and a range of expected reactions each range corresponding one of the actions. The range of expected reactions generalizes and includes all or most of the individual reactions corresponding to said one of the actions [Duffie; 9-14]. It would have been obvious before the effective filing date of the claimed invention to modify Vantalon hardware/software verification with Duffie with the motivation to easier validating of hardware/software when parts are replaced or software updates.

Regarding claims 2 and 12, Vantalon-Duffie combination discloses wherein the first identity is a user identity or a device identity (identifier information of the device (e.g., hardware, software, serial, etc.), wherein the information helps identifying the device [Vantalon; ¶56-60]).

Regarding claims 3 and 13, Vantalon-Duffie combination discloses wherein the operations further comprise: receiving the request for accessing the service from the device; and transmitting, to the device, a challenge that prompts a response based on the one or more data values (validating the identifier of the devices and established secure channel [Vantalon; ¶56-57, 60]).

Regarding claims 5 and 15, Vantalon-Duffie combination discloses wherein the determining whether the one or more data values from the device are acceptable for the first identity comprises generating, for the first identity, a set of possible data values corresponding to the first stored data value by applying at least a portion of the stored information related to anticipated changes to the first stored data value (validating the identifier of the devices, determines if the identifiers matches or different, and established secure channel when matches [Vantalon; ¶56-57, 60]).

Regarding claims 6 and 16, Vantalon-Duffie combination discloses wherein the determining that the one or more data values from the device are acceptable for the first identity comprises determining that the one or more data values corresponds to at least one possible data value in the set of possible data values (the identifiers are part of the various parameters [Vantalon; ¶56-57, 60]).

Regarding claims 7 and 17, Vantalon-Duffie combination discloses wherein the operations further comprise:
retrieving, from an external source over a network, at least a portion of the information regarding anticipated changes to the one or more of the stored data values associated with the one or more identities (identifier information of the device (e.g., hardware, software, serial, etc.), wherein the information helps identifying the device [Vantalon; ¶56-60]).

Regarding claims 9 and 19, Vantalon-Duffie combination discloses wherein the stored information regarding anticipated changes comprises industry updates to hardware, firmware, or software elements (identifier information of the device (e.g., hardware, software, serial, etc.), wherein the information helps identifying the device [Vantalon; ¶56-60]).

Regarding claims 10 and 20, Vantalon-Duffie combination discloses wherein the operations further comprise:
in response to determining that the one or more data values from the device are acceptable for the first identity, storing the one or more data values for the first identity (storing of the identifiers for validation later [Vantalon; ¶56-60]).

Claims 4, 8, 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vantalon-Duffie combination in view of Li et al. (Pat. No.: US 6,219,793 B1 - IDS; hereinafter Li).
Regarding claims 4 and 14, Vantalon-Duffie combination does not explicilty discloses wherein the determining whether the one or more data values from the device are acceptable for the first identity comprises determining whether the one or more data values from the device correspond to an acceptable change to the first stored data value based on the stored information regarding anticipated changes; however, in a related and analogous art, Li teaches these features.
In particular, Li teaches using of biometric information to generate a token to response with the challenge and incorporating the biometric information into the token and the identifier information can be of varies features including software, hardware, phone number, etc., as such the changes in biometrics or other features is allowable ranges [Li; columns 3-4, 15-16]. It would have been obvious to one with ordinary skill in the art at time of invention to modify Vantalon-Duffie combination in view of Li with the motivation to create a more secure response.

Regarding claims 8 and 18, Vantalon-Duffie combination does not explicilty discloses wherein the one or more data values from the first device comprises at least one of user added data, entertainment data, user contact data, calling application data, software component data, email data, network connection data, frequently called phone numbers, or geo-location data; however, in a related and analogous art, Li teaches these features.
In particular, Li teaches using of biometric information to generate a token to response with the challenge and incorporating the biometric information into the token and the identifier information can be of varies features including software, hardware, phone number, etc., [Li; columns 3-4, 15-16]. It would have been obvious to one with ordinary skill in the art at time of invention to modify Vantalon-Duffie combination in view of Li with the motivation to create a more secure response.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432